CELEBREZZE, Senior Circuit Judge,
concurring:
This case involves important questions concerning this court’s power to review decisions made by the Interstate Commerce Commission. Although I believe that this court may properly decide the issues of broad public importance raised in this appeal, I agree with the majority that the precedent in this circuit requires that these questions be decided initially in the district court. Genstar Chemical, Ltd. v. ICC, 665 F.2d 1304 (D.C.Cir.1981), cert. denied, 456 U.S. 905, 102 S.Ct. 1750, 72 L.Ed.2d 161 (1982).
The railroads raise significant issues in this appeal: whether the Commission may assert jurisdiction over a section 22 arrangement, whether railroads may insist on special train service when the government imposes speed restrictions on the transportation of radioactive materials, and whether the Commission may impose liability on railroads for instituting safety measures in good faith when no definitive decision has been made that such measures are unnecessary. When a petitioner challenges the fundamental power of the Commission and raises questions of significant public importance, the Court of Appeals should provide review. In Island Creek Coal Sales Co. v. ICC, 561 F.2d 1219 (6th Cir. 1977), a group of shippers challenged the legality of demurrage charges collected under an ICC order. The court found that jurisdiction was properly in the Court of Appeals. The court reasoned that “[ajttacks on the validity of ICC orders are to be filed in the appropriate court of appeals * * *. Petitioners are seeking more than mere reparations from railroads * * *. They ask for more than money. They challenge the fundamental power of the Commission to issue [the order] and the method used to promulgate the demurrage increases.” Id. at 1222. See Empire-Detroit Steel Div. of Cyclops Corp. v. ICC, 659 F.2d 396, 397 (3d Cir.1981) (“[r]eview of orders denying reparations on legal or policy grounds is available by petition for review in the Court of Appeals”); Monongahela Power Co. v. ICC, 640 F.2d 504 (4th Cir. 1981). See also Admiral-Merchants Motor Freight, Inc. v. ICC, 321 F.Supp. 353 (D.Colo.), aff’d, 404 U.S. 802, 92 S.Ct. 51, 30 L.Ed.2d 37 (1971) (per curiam).
Furthermore, construing 28 U.S.C. § 1336(a) and 28 U.S.C. § 2324 to allow direct review of these issues in the Court of Appeals would be consistent with the policies Congress intended to foster by allocating responsibility in this area between the district and appellate courts. Where issues of significant public interest are raised, the Court of Appeals should hear the case directly and eliminate the delays and costs of litigation in the district court when the legal issue is certain to come to the Court of Appeals on review of the district court’s decision. Any other interpretation simply adds another layer of unnecessary review. See United States v. ICC, 337 U.S. 426, 441-42, 69 S.Ct. 1410, 1418-19, 93 L.Ed. 1451 (1949); Aluminum Co. of America v. ICC, 553 F.2d 1268 (D.C.Cir.1977). Moreover, direct review in the Court of Appeals of such orders reduces the risk of inconsistent decisions relating to the same order. See H.R.Rep.No.93-1569, 93d. Cong., 1st Sess. (1974), reprinted in [1974] U.S.Code Cong. & Ad.News 7025, 7033.
Although I believe that this court has the power to review this order directly, the precedent of this circuit requires that this *248case be dismissed and brought in the district court. Genstar Chemical, Ltd. v. ICC, supra. Even though the petitioner in Gen-star “challenged the fundamental remedial powers of the Commission,” this court determined that the district court had proper jurisdiction. Id. at 1308. I reluctantly concur, therefore, in the disposition of this case.